Citation Nr: 1809771	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to March 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has conceded that the Veteran experienced fear of hostile military activity during his service in the Republic of Vietnam.  Indeed, the Veteran's service history is consistent with his description of exposure to ambushes and being involved in the killing of enemy soldiers.  At issue is whether the Veteran meets the criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  

Upon enrolling at the Hampton VA Medical Center in April 2013, the Veteran was referred for a mental health consultation, which he received in May 2013.  During that consultation, the Veteran reported that he had nightmares about his traumatic experiences in Vietnam and would often wake up in the middle of the night, unable to go back to sleep.  He also reported that he avoided seeing or talking about anything that reminded him of war and bloodshed, including interactions with other Veterans.  The examining psychologist noted that the Veteran was estranged from his adult daughter and could not provide an explanation for their estrangement.  The Veteran described his mood as "ok" and had an appropriate affect for that mood, but also began crying when discussing his time in Vietnam.  The psychologist reported that the Veteran met the criteria for military-related PTSD. 

One month later, in June 2013, the Veteran underwent a VA examination for PTSD.  There, the examiner found that the Veteran did not have a diagnosis of PTSD that conformed to the criteria of the Diagnostic and Statistical Manual for Mental Disorders (DSM).  The examiner noted that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with his trauma, but found that he did not persistently re-experience the traumatic events and did not have persistent symptoms of arousal.  The examiner also stated that there were no present symptoms consistent with depression, mania, lethality, psychosis, or panic.  The Veteran did not feel his symptoms caused him any relationship or employment problems.  The examiner determined that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder.  

The mental health consultation and VA examination, though only one month apart, provide incongruent diagnoses.  It appears, however, that the May 2013 consultation had not been associated with the claims file at the time of the June 2013 examination; therefore the examiner did not have the opportunity to review the earlier consultation.  Given this fact, and the near-contemporaneous medical assessments, the Board deems it necessary to obtain a new VA examination in which the examiner has had the opportunity to review the full medical record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any treatment the Veteran has received at VA facilities since the last treatment of record in May 2013.  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA mental health examination.  The entire claims file, to include a complete copy of this Remand, must be made available to the designated examiner and the report of examination should include discussions of the Veteran's documented history and assertions.  All indicated tests and studies should be accomplished and incorporated into the report in detail. 

The examiner should clearly identify all current acquired psychiatric disabilities, to include PTSD.  

If the examiner does not find that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should address the May 2013 mental health consultation and explain the incongruent diagnoses. 

If the examiner identifies an acquired psychiatric disorder other than PTSD, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder is causally related to military service. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached in a printed report. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




